internal_revenue_service director exempt_organizations rulings and agreements release number release date date date legend b name of organization c educational d geograhic area x amount of scholarship department cf p c cincinnati ohic box - room xxxx2 the treasury employer_identification_number person to contact - id contact telephone numbers uil deal we have considered your request for advance approval of your grant-making sec_4945 g of the internal_revenue_code dated date spies our records indicate that the b was recognized as exempt from federal_income_tax under is classified as a private_foundation as defined in sec_501 of the code and that it sec_509 programs under to scholarships in the amount of x that will your letter indicates that the b will be awarding be payable directly to the c these awards may become renewable for up to an additional three years upon demonstration of good standing progress towards a degree and maintenance of at least a grade point average the scholarship s is available to any high school senior attending one of the three high schools in d who i has at least a grade point average ii has been active in extra-curricular and or leadership activities and iii has applied for admission to the c the award process will be publicized and conducted primarily though the counselors at the high schools scholarship recipients shall be selected based on the following criteria e e e e s grade point average class rank act or sat scores word essay word discussion of life and educational goals e e e e e school activities honors or awards community service work experience two letters of recommendation the foundation has implemented two policies that eliminate any private benefit family members of any officer director or member of the scholarship committee are not eligible to receive the award and no person shall serve on the scholarship committee if such person has a family_member who is a high school senior at one of the participating high schools the scholarship program will not discriminate on the basis of race gender religious affiliation or ethnicity the selection committee is composed of five individuals who are selected from the community which would include at least one teacher from one of the designated high schools as well as the founder and president of the b no funds will ever be paid directly to the students at such time as the b is able to offer renewable scholarships the b will withhold payment of funds if the required reports are not received and will make further investigation into the propriety of all previous payments similarly the b will investigate any reports that might indicate or suggest any impropriety with or misuse of the scholarship payments the b will require an academic transcript showing courses taken and grades received and proof of good academic standing progress towards a degree and a minimum gpa before such individual will be able to receive funding for the next year of college scholarship funds will be disbursed directly to the recipient in the form of an absolute grant as a condition of the scholarship each recipient must sign an acceptance letter in which the recipient agrees to use the funds solely for legitimate educational expenses return to the foundation any funds that the recipient does not use for such purposes and file a report with the selection committee the selection committee shall e e e e verify the recipient's enrollment verify the accreditation of the institution or program request any documentation the selection committee determines is necessary to support the recipient’s use of the funds investigate if a recipient fails to file a report or respond to a request for additional information g the organization agrees to maintain records which include the following the application materials from the award recipients _ o o c d all receipts and disbursements relating to award payments all pertinent accounting_records information used to evaluate the qualification of potential grantee sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection 9g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if is demonstrated that it the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 of the code and that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code a one-time approval of your system this determination is conditioned on the understanding that there will be no material_change is based it is further conditioned on the premise that no grants will in the facts upon which it be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your grant-making procedures is standards and procedures that will result in grants which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to succeeding grant standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above programs only as long as the sincerely yours robert choi director of exempt_organizations rulings and agreements
